Motion Granted; Dismissed and Memorandum Opinion filed April 4, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00191-CV

                        MARIE STEVENS, Appellant

                                       V.

 DOW CORNING CORPORATION, CHRIS ROBINSON MD, JAMES R.
CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
 TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA
   KNOLL INTERNATIONAL, MILTON ROWLEY MD, WESLEY
  WASHBURN MD, PRESTON CHANDLER MD, WILSHIRE FOAM
  PRODUCTS INC., ERNEST CRONIN MD, JAMES PETERSON MD,
     FRANK J. GEROW MD, THOMAS CRONIN MD, BAXTER
 HEALTHCARE CORPORATION, GENERAL ELECTRIC COMPANY,
           DOW CHEMICAL COMPANY, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                    Trial Court Cause No. 1992-25394EM


              MEMORANDUM                        OPINION
      This is an appeal from an order signed January 29, 2013. On March 26,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                        2